DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “similar contours” in claim 2 is a relative term which renders the claim indefinite. The term “similar contours” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of similarity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a racket frame would be evaluated to determine whether the shape was encompassed by the claim scope. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, U.S. Patent Application No. 2006/0089205, in view of Kim et al., U.S. Patent Application No. 2011/0028233.  As to Claim 1,Yu teaches a racket golf set comprising a golf club,  (30), a racket golf projectile (40), and a racket golf target hole (10), paragraphs 0016 and 0017.  The examiner finds that the projectile and target hole are suitable for use with a racket and may be considered to be a racket golf projectile and racket golf target hole respectively.  Yu is silent as to racket type golf club.  Kim teaches a racket golf club, noting soft golf club, paragraph 0032 and see Figure 1.  The soft golf club may comprise a body including strings forming a striking face, paragraphs 0044 and 0045, and the examiner finds that the golf club may be considered to be a racket golf club.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Yu with a racket golf club, as taught by Kim, to provide Yu with a softer club, to yield the predictable result of facilitating the play of golf in an area of lesser size.  As to Claim 2, Kim teaches a racket frame (110) in a general shape of an oval or a similar contour, paragraphs 0038 and see Figure 2.  Kim teaches a matrix of strings under tension fixed within the racket frame, paragraphs 0044 and 0048.  Kim teaches a fixed coupler (120) attached to the racket frame and a shaft (2) attached to the coupler, paragraph 0037 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Yu, as modified, with a matrix of strings under tension within a racket frame shaped as claimed and a fixed coupler attaching a shaft to the coupler, as taught by Kim, to provide Yu, as modified, with a racket golf club configured as a customary golf club to yield the predictable result of simulating a customary golf shot.  Yu, as modified, discloses the claimed invention except for providing that the matrix of strings may be arranged in a woven relationship.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the strings in a woven relationship, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Claim 2 is treated as best understood, in view of the rejection under 35 USC§112(b).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Kim, as applied to claim 1 above, and further in view of Peyroux, U.S. Patent No. 3,697,081.  Yu, as modified, substantially shows the claimed limitations, as discussed above.  Further, Yu teaches a tee comprising a ball mound (20) and seat (21), paragraph 0017 and see Figure 1, instead of a ground penetrating portion, such that the tee may be placed on various indoor and outdoor surfaces.  Yu, as modified, is silent as to the projectile comprising a ball and a tee.  Peyroux teaches a device for golf training which allows for play in an area of lesser size, Col. 3, ln. 21-26.  Peyroux teaches a projectile (device) comprising a spherical shaped golf ball (1), noting standard golf ball, and a tee (6), Col. 2, ln. 28-34.  The ball and the tee may be fixed together and removably attached, noting that a flexible tie (3) fixes the ball to the tee by a staple (10) in the ball and a ring (11) in the tee connected by a chain (9), Col. 2, ln. 38-44.  Further, the ball and the tee may be removably attached, noting snap hook (15), Col 2, ln. 42-43, and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Yu, as modified with a projectile comprising a spherical ball fixed together with a tee and removably attached, as taught by Peyroux, to provide Yu, as modified, with a ball joined together with a tee, which may be placed on various indoor and outdoor surfaces, to yield the predictable result of reducing the frequency of lost tees.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Kim, as applied to claim 1 above, and further in view of Gugliotti, U.S. Patent No. 7,914,387.  Yu, as modified, substantially shows the claimed limitations, as discussed above.  Further, Yu teaches that the target hole may comprise a circular hoop which is capable of being moved about a playing area, paragraph 0016 and see Figure 1, noting a base assembly (11) comprising a lower circular large frame (111).   Yu, as modified, does not teach that the target hole may comprise a beveled ramp and cylindrical wall.  Gugliotti teaches a golf game comprising a target hole (12) comprising beveled ramp contours (13) on an outer hoop surface and cylindrical wall contours (15) on the inner target hole surface, Col. 5, ln. 22-26 and see Figure 13. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Yu, as modified, with outer ramp contours and inner cylindrical wall contours, as taught by Gugliotti, to provide Yu, as modified, with a target hole configured to receive a rolling ball and confine the ball within the target hole, to yield the predictable result of facilitating the process of determining a successful shot.  
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        5 May 2022